DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1) and 3) in the reply filed on 2/18/2022 is acknowledged.
Status of Claims
Claims 1-15 are pending.  Claims 1-15 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021, 11/12/2020, 7/28/2020, 5/5/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 13, 15, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least two or more frames”.  The specification defines a frames as “"one frame" means a period including at least an exposure period where the image pickup sensor 48 is exposed to light emitted from an object to be observed and a read-out period where image signals are read out“ [0027].  This is defined with respect to the image pickup sensor, but no image pickup sensor exists or is claimed therefore any exposure period”.  If no image sensor exists, no frame exists.
Claim 4 recites “and the light source control unit causes the third illumination light to be emitted at a timing of the switching of the first illumination light and the second illumination light”.  It is unclear what “at a timing of the switching of the first illumination light and the second illumination light” means.  The switching of the first illumination light and the second illumination light is considered with respect to the timing in fig 11.  The first illumination light is switched off at the third dot and the second illumination light is switched on at the third dot.  It appears the invention inserts the third illumination light between the first and second illumination lights as in fig 12, but the third dot is no longer at a timing of the switching of the first and second illumination lights.  The claim is written to try and capture the state of the device over time, but is unclear in the description.  The claim should merely recite the end resultant state for clarity, i.e. and the light source control unit emits the third illumination light between the first and second illumination lights (as in fig 12).
Claims 13 and 15 recite “each portion” referring to multiple portions, but only one portion has been claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daidoji et al. US2018/0228355.
For claim 1, 
Daidoji (the specific embodiment of Modification 2 [0620-0623] along with the superseding embodiment disclosed) discloses 
a “light source device (illuminator 20; fig 1; [0079]) comprising: a light source unit (laser light sources 44-1 through 44-6) that emits first illumination light (M1: illumination under observation mode M1 for superficial blood vessel emphasis [0061], M1 has the spectra as described in fig 7, i.e. lasers 1, 4, and 6) including a first red-light wavelength range (fig 7 shows laser 6 as the first red-light wavelength range turned on in mode M1; [0085]) and used to emphasize a first blood vessel ([0061]) and second illumination light (illumination under observation mode M3 for deep blood vessel emphasis [0063]) including a second red-light wavelength range (fig 7 shows laser 5 as the second red-light wavelength range turned on in mode M3; [0084]) and used to emphasize a second blood vessel different from the first blood vessel ([0061, 0063]); and 
a light source control unit (light source driver 46; [0170]) that causes each of the first illumination light (M1 as illumination subframe 1/4 with lasers 1, 4, and 6 is turned on in subframe 1/4 in the first frame; fig 28) and the second illumination light (M3 as illumination subframe 3/4 with lasers 2, 4, and 5 is turned on in subframe 3/4 in the first frame; fig 28) to be emitted for a light emission period of at least two or more frames (M1 and M3 are both emitted in the first and second frames of fig 28) and automatically switches the first illumination light and the second illumination light ([0621-0623] describes the sequential switching is based on stored table of laser light source lighting timings/imaging signal acquisitions as in fig 28)”.
For claim 2, Daidoji discloses the “light source device according to claim 1, wherein the first illumination light has a peak in a range of 400 nm to 440 nm ([0080] laser 1 peak 415 nm)”.
For claim 3, Daidoji discloses the “light source device according to claim 1, wherein an intensity ratio of the second illumination light is higher than that of the first illumination light in at least one of wavelengths of 540 nm, 600 nm, or 630 nm ([0084] describes laser with a peak at 595 nm, and fig 15 shows the range covers 600 nm)”.
For claim 4, Daidoji discloses the “light source device according to claim 1, wherein the light source unit emits third illumination light (M2: fig 28 shows M2 as subframe 2/4 between M1 and M3) different from the first illumination light and the second illumination light, and the light source control unit causes the third illumination light to be emitted at a timing of the switching of the first illumination light and the second illumination light”.
For claim 5, Daidoji discloses the “light source device according to claim 1, wherein the light source control unit includes a light emission period-setting unit (light source driver 46 and light quantity ratio changing section 72; [0171-0178) that sets a light emission period of the first illumination light and a light emission period of the second illumination light ([0171-0178)”.
For claim 6, Daidoji discloses the “light source device according to claim 1, wherein the first illumination light includes a first green-light wavelength range (M1: consists of laser 1, 4, and 6, where laser 4 is 515 nm [0083] as a green light source, see fig 4 for reference) and a first blue-light wavelength range (laser 1 as 415 nm [0080] as a blue light source) in addition to the first red-light wavelength range (laser 6 as 635 nm [0085]), and the second illumination light includes a second green-light wavelength range (M3: consists of laser 2, 4, and 5, where laser 4 is 515 nm as a green wavelength range) and a second blue-light wavelength range (laser 2 is 445 nm as a blue wavelength range) in addition to the second red-light wavelength range (laser 5 as 595 nm [0084])”.
For claim 7, Daidoji discloses an “endoscope system comprising: 
the light source device according to claim 1; 
an image acquisition unit (22; fig 1; [0043]) that acquires a first image obtained from image pickup of an object to be observed illuminated with the first illumination light and a second image obtained from image pickup of the object to be observed illuminated with the second illumination light; and 
a display unit (16; fig 1; [0042]) that displays the first image and the second image as color images or monochrome images”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daidoji et al. US2018/0228355 and further in view of Kuramoto US2015/0245002.
For claim 8, Daidoji does not disclose the “endoscope system according to claim 7, further comprising: 
a specific color adjustment section that adjusts colors of the first image and the second image, 
wherein the specific color adjustment section causes a color of a mucous membrane included in the first image or a color of a mucous membrane included in the second image to match a target color”.
Kuramoto teaches an endoscope system ([0031]; fig 2) for image processing two image modes as the claimed first and second images, using color correction matrix processors 72 and 78 to correct the color represented with color of a normal living body ([0051-0057]).   Kuramoto teaches imaging with specific wavelengths that contrasts specific structures such as blood vessels and mucosa ([0032]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kuramoto into the invention of Daidoji in order to configure the endoscope system, e.g. as claimed because it allows providing images where colors are represented with color of a normal living body (Kuramoto: [0051]).
For claim 10, Daidoji does not disclose the “endoscope system according to claim 7, further comprising: 
a specific color adjustment section that adjusts colors of the first image and the second image; and 
a color adjustment instruction-receiving unit that receives a color adjustment instruction related to adjustment of a color of a mucous membrane, the color of the first blood vessel, or the color of the second blood vessel, 
wherein the specific color adjustment section adjusts the color of the mucous membrane, a color of the first blood vessel, or a color of the second blood vessel according to the color adjustment instruction from a user”.
Kuramoto teaches an endoscope system ([0031]; fig 2) for image processing two image modes as the claimed first and second images, using color correction matrix processors 72 and 78 (“specific color adjustment section”) to correct the color represented with color of a normal living body ([0051-0057]).   Kuramoto teaches imaging with specific wavelengths that contrasts specific structures such as blood vessels and mucosa ([0032]).  Kuramoto teaches an image processing switching section 60 ([0050]) as the claimed color adjustment instruction-receiving unit which takes input from the operation mode change switch 13 as the claimed instruction related to adjustment of a color.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kuramoto into the invention of Daidoji in order to configure the endoscope system, e.g. as claimed because it allows providing images where colors are represented with color of a normal living body (Kuramoto: [0051]) based on user input switching control ([Kuramoto: [0050]).
For claim 11, Daidoji does not disclose the “endoscope system according to claim 7, further comprising: 
a specific color adjustment section that adjusts colors of the first image and the second image, 
wherein the specific color adjustment section causes a color of a mucous membrane included in the first image to coincide with a color of a mucous membrane included in the second image”.
Kuramoto teaches an endoscope system ([0031]; fig 2) for image processing two image modes as the claimed first and second images, using color correction matrix processors 72 and 78 (“specific color adjustment section”) to correct the color represented with color of a normal living body coinciding the first image with the second image ([0051-0057]).   Kuramoto teaches imaging with specific wavelengths that contrasts specific structures such as blood vessels and mucosa ([0032]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kuramoto into the invention of Daidoji in order to configure the endoscope system, e.g. as claimed because it allows providing images where colors are represented with color of a normal living body (Kuramoto: [0051]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daidoji et al. US2018/0228355 and Kuramoto US2015/0245002 as applied to claim 8 above, and further in view of Kuriyama US2015/0339817.
For claim 9, Daidoji does not disclose the “endoscope system according to claim 8, further comprising: 
a portion setting section that sets a portion being observed, 
wherein the specific color adjustment section causes the color of the mucous membrane included in the first image or the color of the mucous membrane included in the second image to match a target color corresponding to the portion”.
Kuriyama teaches an endoscope image processing device (fig 3; [0104]) with a mucous membrane determination section 370 which determines an area as a mucous membrane ([0119]) and an enhancement processing section 340 which color enhances a selected mucous membrane area ([0120]), and additionally where “the user may select the observation target part information” ([0141]) as the area for processing as the claimed portion setting section that sets a portion being observed based on a target portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kuriyama into the invention of Daidoji in order to configure the endoscope system, e.g. as claimed because it allows correcting colors based on user input (Kuriyama: [0141]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daidoji et al. US2018/0228355 as applied to claim 7 above, and further in view of Kuramoto US2016/0239965 hereinafter as Kuramoto B.
For claim 12, Daidoji does not disclose the “endoscope system according to claim 7, further comprising: a color extension processing section that performs color extension processing for increasing a difference between a plurality of ranges included on the object to be observed in the first image and the second image”.
Kuramoto B teaches a color difference enhancement unit 73 which expands a color difference between ranges of colors of observed anatomical areas, including mucosa and blood vessel layers ([0063]; fig 5, 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kuramoto B into the invention of Daidoji in order to configure the endoscope system, e.g. as claimed because it enhances the color difference between image areas (Kuramoto B: [0063])
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daidoji et al. US2018/0228355, Kuramato US2016/0239965 hereinafter as Kuramato B as applied to claim 12 above, and further in view of Kuriyama US2015/0339817. 
For claim 13, Daidoji does not disclose the “endoscope system according to claim 12, further comprising: 
a portion setting section that sets a portion being observed, and 
wherein a result of the color extension processing is adjusted using an adjustment parameter determined for each portion”.
As established in claim 12 above, Kuramato B teaches color extension processing ([0063]; fig 5, 6), but lacks the portion setting section.  Kuriyama teaches an endoscope image processing device (fig 3; [0104]) with a mucous membrane determination section 370 which determines an area as a mucous membrane ([0119]) and an enhancement processing section 340 which color enhances a selected mucous membrane area ([0120]), and additionally where “the user may select the observation target part information” ([0141]) as the area for processing as the claimed portion setting section that sets a portion being observed based on a target portion, and allows an object to “be enhanced based on the feature quantity of the image” ([1032]) as the claimed adjustment parameter for each portion, which is user selectable as described earlier.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kuriyama into the invention of Daidoji in order to configure the endoscope system, e.g. as claimed because it allows correcting colors based on user input (Kuriyama: [0141]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daidoji et al. US2018/0228355 as applied to claim 7 above, and further in view of Kuramoto US2016/0239965 hereinafter as Kuramoto B.
For claim 14, Daidoji does not disclose the “endoscope system according to claim 7, further comprising: 
a frequency emphasis section that obtains a frequency-emphasized image, in which a frequency component corresponding to a specific range included in the object to be observed is emphasized, from the first image and the second image; and 
an image combination section that combines the first image or the second image with the frequency-emphasized image to obtain the first image or the second image which has been subjected to structure emphasis processing in which the specific range is subjected to structure emphasis”.
Kuramoto B teaches a frequency enhancement unit 75 that processes band pass filtering on images ([0093]; fig 11, 14) based on pixels ([0095]) as the claimed frequency emphasis section and function.  Additionally, Kuramoto B teaches a composition unit 75c ([0097]; fig 11) which combines an image with a frequency enhanced image.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kuramoto B into the invention of Daidoji in order to configure the endoscope system, e.g. as claimed because it allows reliably determining the boundary between relevant imaging areas (Kuramoto B: [0093]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daidoji et al. US2018/0228355, and Kuramoto US2016/0239965 hereinafter as Kuramoto B as applied to claim 7 above, and further in view of Kuriyama US2015/0339817.
For claim 15, Daidoji does not disclose the “endoscope system according to claim 14, further comprising: 
a portion setting section that sets a portion being observed, 
wherein a pixel value of the first image or the second image having been subjected to the structure emphasis processing is adjusted using an adjustment parameter determined for each portion”.
Kuramoto B as established in claim 14 teaches pixel-wise color difference image enhancement ([0095]).  Additionally, Kuriyama teaches an endoscope image processing device (fig 3; [0104]) with a mucous membrane determination section 370 which determines an area as a mucous membrane ([0119]) and an enhancement processing section 340 which color enhances a selected mucous membrane area ([0120]), and additionally where “the user may select the observation target part information” ([0141]) as the area for processing as the claimed portion setting section that sets a portion being observed based on a target portion, and allows an object to “be enhanced based on the feature quantity of the image” ([1032]) as the claimed adjustment parameter for each portion, which is user selectable as described earlier.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kuriyama into the invention of Daidoji in order to configure the endoscope system, e.g. as claimed because it allows correcting colors based on user input (Kuriyama: [0141]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/          Examiner, Art Unit 3795     


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795